16-2019-CA-002479-XXXX-MA Div: CV-H

Case 3:19-cv-00732-BJD-PDB Document 1-4 Filed 06/18/19 Page 1 of 2 PagelD 18

Filing # 87388490 E-Filed 04/03/2019 10:51:02 AM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE FOURTH $ JUDICIAL CIRCUIT,
INAND FOR DUVAL COUNTY, FLORIDA

Case No.:
Judge:

CATRINA SMITH, TARA HOLLOMAN, NATASHA MOSLEY

 

Plaintiff
vs.

SOUTHERN BAPTIST HOSPITAL OF FLORIDA INC dba BAPTI

Defendant

 

Il. TYPE OF CASE

1 Condominium

0 Contracts and indebtedness

UO Eminent domain

© Auto negligence

O Negligence — other

Business governance

Business torts

Environmental/Toxic tort

Third party indemnification

Construction defect

Mass tort

Negligent security

Nursing home negligence

Premises liability — commercial

OO _sPremises liability — residential

Products liability

Real Property/Mortgage foreclosure

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

[5 [O
Olobooooo ao

OO jo

lo a

IO

 

folo\jo (oO

lo

Non-homestead residential foreclosure
$250,00 or more

Other real property actions $0 - $50,000
Other real property actions $50,001 - $249,999
Other real property actions $250,000 or more

Professional malpractice

Malpractice — business
Malpractice — medical
Malpractice — other professional

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

Oo
Ijoloioioioewo jf joiodosooo

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 04/03/2019 02:30:40 PM
Case 3:19-cv-00732-BJD-PDB Document 1-4 Filed 06/18/19 Page 2 of 2 PagelD 19

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes FL] No Xl

Hl. REMEDIES SOUGHT (check all that apply):

& Monetary;
&X Non-monetary declaratory or injunctive relief;
& Punitive
IV. NUMBER OF CAUSES OF ACTION: (__)
(Specify)
1
V. IS THIS CASE A CLASS ACTION LAWSUIT?
Ol Yes
&X No
Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

& No
OO Yes -— If “yes” list all related cases by name, case number and court:

VIL. IS JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
O No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Marie A Mattox FL Bar No.: 739685
Attorney or party (Bar number, if attorney)

Marie A Mattox 04/03/2019
(Type or print name) Date
